Citation Nr: 1606106	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-47 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service connection for headaches, to include migraine headaches and posttraumatic headaches.  

2.  Whether new and material evidence has been submitted to reopen service connection for a liver condition, to include cirrhosis of the liver and hepatitis C.

3.  Whether new and material evidence has been submitted to reopen service connection for a left shoulder disability.

4.  Whether new and material evidence has been submitted to reopen service connection for a right shoulder disability.

5.  Whether new and material evidence has been submitted to reopen service connection for a right knee disability 

6.  Entitlement to service connection for a traumatic brain injury (TBI).

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 and April 1984.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from December 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran testified at a November 2015 Board hearing; the hearing transcript has been associated with the record.  

The issues of entitlement to service connection for a liver condition, a left shoulder disability, a right shoulder disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1984 decision, the RO denied service connection for headaches.   
 
2.  Evidence received since the May 1984 rating decision is new and material, sufficient to reopen service connection for headaches.  

3.  In an unappealed July 2004 decision, the RO denied service connection for a liver condition to include cirrhosis due to hepatitis C, a left shoulder disability, a right shoulder disability, and residuals of a right knee injury.     
 
4.  Evidence received since the July 2004 rating decision is new and material, sufficient to reopen service connection for a liver condition, a left shoulder disability, and a right shoulder disability

5.  Evidence received since the July 2004 rating decision does not support the application to reopen service connection for a right knee disability.  

5.  The Veteran does not have a currently diagnosed traumatic brain injury. 

6.  A chronic headache disability was incurred in service.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision which denied service connection for headaches is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2015).
 
2.  The evidence received subsequent to the May 1984 rating decision is new and material to reopen service connection for headaches.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

3.  The July 2004 rating decision which denied service connection for a liver condition, a left shoulder disability, a right shoulder disability, and residuals of a right knee injury is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2015).
 
4.  The evidence received subsequent to the July 2004 rating decision is new and material to reopen service connection for a liver condition, to include cirrhosis and hepatitis C.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

5.  The evidence received subsequent to the July 2004 rating decision is new and material to reopen service connection for a left shoulder disability.  38 U.S.C.A. 
§ 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

6.  The evidence received subsequent to the July 2004 rating decision is new and material to reopen service connection for a right shoulder disability.  38 U.S.C.A. 
§ 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

7.  The criteria to reopen service connection for a right knee disability are not met.   38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

8.  The criteria for service connection for a traumatic brain injury are not met.  
38 U.S.C.A. §§  1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued an August 2009 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In light of the Board's grant of the Veteran's claims to reopen service connection for headaches, hepatitis C, right and left shoulder disabilities, the grant service connection for headaches, no further discussion of VA's duties to notify and assist is necessary to address these issues.  

With regard to the claim to reopen service connection for a right knee disability, and service connection for a traumatic brain injury, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and testimony, VA and private treatment records, and VA examinations.

The Veteran has been afforded a VA examinations to address a traumatic brain injury in October 2009 and a claimed right knee disability in January 2013.  The Board finds that the VA examinations are adequate because they were performed by a medical professional and included all relevant diagnostic testing.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Because a traumatic brain injury and a right knee disability have not been diagnosed in this case, the Board finds that further opinion or examination is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

New and Material Evidence Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for headaches in a May 1984 rating decision.  In denying the claim, the RO found that migraine headaches preexisted service without aggravation and that posttraumatic headaches treated in service were acute.  The Veteran did not appeal the May 1984 denial of service connection and did not submit additional evidence in support of the claim within one year of the May 1984 denial.  Thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  For these reasons, the Board finds that new and material evidence must tend to establish that currently diagnosed headaches were either incurred or aggravated in service.

New evidence received subsequent to the May 1984 rating decision, pertinent to the appeal to reopen service connection for headaches, includes VA and private treatment records, and the Veteran's statements and hearing testimony.  In November 2015 Board hearing testimony, the Veteran has identified the onset of chronic headaches in service, increasing after an in-service head injury clarifying that he had no more than occasional headaches prior to service.  A December 2010 private medical opinion from Dr. A.H. indicates that currently diagnosed headaches could have been caused by a head injury in service, and an October 2009 VA examiner opined that currently diagnosed headaches were at least as likely as not related to service.  The Board finds that new evidence of record relates to an unestablished fact necessary to substantiate a claim for service connection for headaches.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for headaches been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the veteran's claim of entitlement to VA benefits.  Because the Board is granting service connection for headaches, the Board finds no prejudice to the Veteran based on de novo review of the claim.

The RO previously denied service connection for cirrhosis of the liver, claimed as a liver condition, right and left shoulder conditions, and residuals of a right knee injury in an unappealed July 2004 rating decision.  In the July 2004 denial, the RO found that a current liver condition was not shown to be related to service.  The RO found that the Veteran did not have currently diagnosed right or left shoulder disabilities, and did not have a currently diagnosed right knee disability.   

The Board finds that the prior July 2004 rating decision specifically discussed the Veteran's diagnosis of hepatitis C and cirrhosis in conjunction with the denial of service connection for a claimed liver condition.  The Veteran has continued to claim service connection for a liver condition, which includes hepatitis C.  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  If a claim is based upon a distinctly diagnosed disease or injury, it cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury.  See Boggs at 1336.  While the Veteran has provided evidence and argument with regard to the etiology of hepatitis C, the Board finds that the Veteran's liver diagnoses have not changed, and because the Board is reopening service connection for a liver condition, to include cirrhosis and hepatitis C, based on an element which was not satisfied with regard to the previously adjudicated claim, the Board finds that the scope of the claim has not changed, and an analysis of the claim on the basis of whether new and material evidence had been submitted is appropriate.  

The Veteran did not appeal the July 2004 denial of service connection for a liver condition, left and right shoulder disabilities, and residuals of a right knee injury, and did not submit or identify additional relevant evidence one year of the July 2004 denial.  Thus, the decision July 2004 became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  For these reasons, the Board finds that new and material evidence in this case must tend to establish that a nexus between a diagnosed liver condition and service.  Additionally, new and material evidence must tend to establish a currently diagnosed disability of the right or left shoulder and a currently diagnosed disability of the right knee.  

New evidence received subsequent to the July 2004 rating decision, which pertains to the Veteran's claimed liver condition, includes VA and private treatment records, and the Veteran's statements and hearing testimony.  In recent November 2015 Board hearing testimony, the Veteran reported that he had a growth on the inside of his mouth removed in a medical tent in service.  He testified that a medic told him that they were short on field supplies, so cleaned a used needle out with alcohol to administer the Novocain.  In a June 2013 letter, Dr. A.H. opined that the Veteran could have contracted hepatitis C in his time in service, and it was more likely than not that the condition was chronic and may have manifested itself during service.  The Board finds that new evidence of record tends to relate hepatitis C to service and, thus, relates to an unestablished fact necessary to substantiate a claim for service connection for a liver condition.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a liver condition been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  The Board finds, however, that a remand for additional development is needed to address service connection for a liver condition to include cirrhosis and hepatitis C.     

New evidence received subsequent to the July 2004 rating decision pertaining to a right and left shoulder disability includes November 2015 Board hearing testimony.  During the hearing, the Veteran identified weakness in the shoulders in service due to lifting associated with his duties as a cook in service.  This included repeated lifting of pots and pans, food, and cabinets housing burner units.  The Veteran reported that he had been diagnosed with a tear in the right shoulder and had been seen by his private physicians for therapy and symptoms in both shoulders.  

The Board finds that new evidence of record relates to an unestablished fact necessary to substantiate claims for service connection for a right and left shoulder disability.  See Shade, 24 Vet. App. at 117.  The Veteran has identified a current right shoulder tear and has identified private treatment both shoulders.  The Veteran contends that his current shoulder disabilities are related to lifting duties in service.  The Board finds that new evidence tends to establish treatment for a currently diagnosed disability of the right and left shoulder.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a right and left shoulder disability has been received, and the claims are reopened.  See 
38 C.F.R. § 3.156.  The Board finds, however, that a remand for additional development is needed to address service connection for claimed right and left shoulder disabilities.     

New evidence received subsequent to the July 2004 rating decision pertaining to a right knee disability includes the Veteran's November 2015 Board hearing testimony and a January 2013 VA examination report.  With regard to the right knee, the Veteran testified in November 2015 that he slipped on ice and injured his knee in service.  He reported that he was treated for swelling of the knee for two to three weeks in service, and was told that he had some fluid behind the knee.  The Veteran reported that he had current symptoms of creaking in the right knee, that his knee still bothered him, but that it was pretty good as long as he was careful.  A January 2013 VA examination shows that the Veteran had no pathology present in the right knee and physical examination of the right knee was normal.  While the Veteran had a diagnosis of degenerative joint disease in the left knee, x-rays did not show any arthritis or other pathology in the right knee.  VA and private treatment records submitted since the July 2004 denial of service connection do not identify treatment for the right knee.  

While new, the Board finds that the evidence of record does not tend to establish the presence of a currently diagnosed disability of the right knee.  The presence of an in-service right knee injury and treatment was already established at the time of the last final denial of service connection for residuals of a right knee injury.  While the Veteran is presumed to be credible in describing creaking in the right knee, he has not identified any current treatment or diagnosis for the right knee, and a January 2013 VA examination shows that the Veteran does not have a currently diagnosed right knee disability based on examination of the Veteran and current 
x-ray evidence.  For these reasons, the new evidence submitted is not material to the claim for service connection for a right knee disability, and the claim is not reopened.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A traumatic brain injury and headaches are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2015).  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b)(1). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis for a Traumatic Brain Injury

After reviewing all the evidence of record, including the Veteran's statements, the Board finds that the Veteran does not have a currently diagnosed traumatic brain injury for which service connection can be granted.  Insomuch as the Veteran contends that current headaches are related to a head injury in service, service connection for headaches is being granted and will be separately addressed.  

During a November 2015 Board hearing, the Veteran described a head injury in service.  He reported that he slipped and fell during an earthquake in service, busted open his left eye, and was treated for continuous headaches after the injury.  Service treatment records show that the Veteran was seen in July 1983 for posttraumatic headaches with a duration of one day.  He was seen the day prior in June 1983, for an eyebrow laceration secondary to the fall.  X-rays of the skull and orbital regions were obtained in service and showed no acute bony injury.

While service treatment records document a head injury in service, the Board finds that the weight of the evidence does not establish the presence of a currently diagnosed traumatic brain injury for which service connection can be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current medical evidence of a traumatic brain injury related to the Veteran's head injury in service.  An October 2009 VA traumatic brain injury examination shows that the Veteran had a mild head injury in service with posttraumatic headaches, but that there was no brain injury per se.  While, the VA examiner opined that the Veteran's headache symptoms were at least as likely as not a result of the head injury in service, a traumatic brain injury was not otherwise identified.  The Veteran has not provided evidence identifying a currently diagnosed traumatic brain injury, nor is a traumatic brain injury identified by VA or private medical evidence of record.  The Veteran is already service-connected for a scar on the left eyebrow, and service connection is being granted separately for claimed headaches.  Moreover, the Board finds that the Veteran is not competent to provide a diagnosis or opinion regarding a claimed traumatic brain injury as this is a complex medical issue involving internal and unseen neurologic system processes unobservable by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Accordingly, service connection for a traumatic brain injury denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.




Service Connection Analysis for Headaches

The Veteran contends that he has chronic headaches due to a head injury in service.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in his favor, that currently-diagnosed headaches were incurred in service.  

The Board finds that the Veteran has currently-diagnosed headaches, shown by an October 2009 and January 213 VA examinations.  In November 2015 Board hearing testimony, the Veteran identified the onset of chronic headaches in service, increasing after an in-service head injury.  He reported that he had only occasional headaches prior to service.  He indicated he experienced he had the onset of increased headaches with the stress of during basic training.  He reported that after his head injury in service, that he began to have headaches continuously.  

An August 1978 entrance examination report and report of medical history do not show complaints of or a diagnosis of headaches.  Accordingly, the Board finds a chronic headache disability was not "noted" at service entrance.  Additionally, the Board finds that a notation in a December 1978 clinical record, indicating that headaches began two months prior to service, does not constitute a notation of such condition at service entrance.  See 38 C.F.R. § 3.304(b)(1) .  The Veteran testified in November 2015 that he had some occasional headaches prior to service, but that headaches increased in severity and became chronic in service.  Accordingly, absent clear and unmistakable evidence showing that a chronic headache disability preexisted service and was aggravated therein, the Board finds that the Veteran was presumed to be sound at service entrance with regard to the claimed headaches.

Service treatment record show that the Veteran was seen frequently for headaches and migraines in service, and show that he was treated for posttraumatic headaches following a 1983 head injury.  Headaches were identified on the April 1984 separation examination report and report of medical history.  

There is conflicting medical evidence with regard to whether headaches were incurred in service.  A December 2010 private medical opinion from Dr. A.H. indicates that currently diagnosed headaches could have been caused by head injury in service.  An October 2009 VA examiner opined that headache symptoms were at least as likely as not a result of the head injury in service based on the Veteran's reported history and presentation during examination.  While the record was not available for review, the October 2009 VA examiner described the Veteran's head injury in service, and the Board finds that the Veteran's report of such injury is credible.   In providing his opinion with regard to the Veteran's headaches, the VA examiner reasoned, in part, that the Veteran sustained a forceful impact to his head without loss of consciousness, and that his headaches appear related to cervical somatic dysfunction at the occipital atlanto joint as well as to associated myofascial pain.  The VA examiner further described physical findings related to the Veteran's headache.  The Board finds that the October 2009 VA opinion is based on an accurate medical history with regard to the Veteran's head injury in service, the examiner's own observations during physical examination, and his medical expertise, and is, thus, probative.  

In a November 2009 supplemental opinion, a different VA examiner opined, based on a review of the record, that the Veteran's headaches were less likely than not related to his head injury, reasoning only that the Veteran was seen shortly after entering active duty for a history of migraine headaches beginning before service.  

A January 2013 VA examination identified a current diagnosis of migraine headaches.  The VA examiner opined that migraine headaches existed prior to service and there was no indication of aggravation by service, also reasoning that service treatment records documented severe headaches prior to service.  

The Board finds that that the November 2009 and January 2013 opinions are not "clear and unmistakable evidence" sufficient to rebut the presumption of soundness at service entrance with regard to the presence of a chronic headaches as they are based only on a notation of a history of headaches prior to service.  See 38 C.F.R. 
§ 3.304(b).  Additionally, the November 2009 and January 2013 opinions do not provide clear and unmistakable evidence showing that any preexisting headaches were not aggravated by service, particularly in light of the Veteran's treatment and x-ray evaluation for posttraumatic headaches in service, and findings from an October 2009 VA examination which relate the Veteran's headaches a head injury in service.  Having failed to rebut the presumption of soundness, the Board finds that the claim remains one for direct service connection, and not aggravation.  See Wagner, 370 F.3d at 1097.  

The evidence is at least in equipoise as to whether currently diagnosed headaches were incurred in service.  The Veteran has identified the onset of chronic headaches with increased severity in service, and the Board finds that he is competent and credible in providing such testimony as his statements are consistent with findings in service treatment records.  An October 2009 VA examiner has opined that current headaches are related to a head injury in service.  Resolving reasonable doubt in his favor, service connection for headaches is warranted.


ORDER

New and material evidence having been received, the appeal to reopen service connection for headaches is granted.

New and material evidence having been received, the appeal to reopen service connection for a liver condition, to include cirrhosis and hepatitis C, is granted.

New and material evidence having been received, the appeal to reopen service connection for a right shoulder disability is granted.   

New and material evidence having been received, the appeal to reopen service connection for a left shoulder disability is granted.   

The appeal to reopen service connection for a right knee disability is denied. 

Service connection for a traumatic brain injury is denied.  

Service connection for headaches is granted.  



REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995).

The Veteran was afforded a July 2010 VA audiological examination.  At that time, a current hearing loss disability was not identified, and the examiner indicated that with the Veteran's normal hearing, absent symptoms of noise exposure, any tinnitus was most likely due to a condition other than acoustic trauma and would require evaluation by a specialist for an opinion on etiology.  

The Veteran testified in November 2015 that hearing loss had worsened since the July 2010 VA examination.  He identified exposure to noise from rifle ranges and other live fire while working as a cook in mess tents in the field.  In order to afford the Veteran every benefit of the doubt in this case, the Board finds that a remand is warranted for an updated VA audiology examination.  If an opinion cannot be provided with regard to tinnitus, the Veteran should also be afforded a VA ENT examination.   

The Veteran has not been afforded a VA examination to address service connection a liver condition to include cirrhosis and hepatitis C.  In November 2015 Board hearing testimony, the Veteran identified a risk factor for contracting hepatitis C related to the removal of an oral cyst in service.  He testified that a medic told him that they were short on field supplies, so he was going to clean a used needle out with alcohol to administer the Novocain.  Service treatment records, which appear complete in this case, show that the Veteran had an oral cyst removed from the left lower lip in June 1979 but do not include notes from the procedure.  There is no indication that the Veteran's Board testimony is not credible.  

Additionally, the record shows that the Veteran had a history of intravenous (IV) drug use in service.  VA treatment records, to include mental health treatment records, a social work note, and hepatology notes, dated in March 2004, October 2005, April 2010, October 2010, identify a history of intravenous drug use (heroin and cocaine) from approximately 1979 to 1984.  In October 2010, he reported that he used to use three hits of heroin, injected separately in a weekend, and a gram of cocaine, injected.  He stopped using drugs in 1984.  

Several risk factors for hepatitis have been recognized by VA. These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See M21-1 III.iv.4.I.2.e. 

In a June 2013 opinion, the Veteran's primary care physician, Dr. A.H., indicated that hepatitis C may be related to service, but did not address the Veteran's history of IV drug use.  The Board finds that a remand for a VA examination is necessary to determine if currently diagnosed hepatitis C and associated liver disease is related to the use of a nonsterile needle for administration of Novocain or IV drug use in service. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2014).

During November 2015 Board hearing testimony, the Veteran indicated that he received treatment from Dr. Hulse and Dr. Boothsby for his left and right shoulder, and that he was diagnosed with a tear in the shoulder.  The Board finds that remand is necessary to obtain the outstanding private treatment records.  Thereafter, the Veteran should be afforded a VA examination to address whether a he has a currently diagnosed right or left shoulder disability related to lifting, 
associated with his duties as a cook in service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran for an updated VA audiological examination to address whether he has a currently diagnosed hearing disability for VA purposes, and if so, whether it is related to service, and to address the etiology of claimed tinnitus.  All indicated studies or testing should be conducted.  If the VA audiologist is unable to provide an opinion with regard to tinnitus, the AOJ should refer the Veteran for a VA ENT examination or other appropriate specialist to address the etiology of tinnitus.   

a).  If a current hearing loss disability is diagnosed, the VA examiner should state whether it is at least as likely as not that hearing loss was incurred in service, to include as due to identified noise exposure from rifle ranges and other live fire while working in mess tents in the field in service.  

b).  The VA examiner should state whether it is at least as likely as not that tinnitus was incurred in service, to include as due to identified noise exposure from rifle ranges and other live fire while working in mess tents in the field in service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for his or her opinion with references to the evidence of record.

2.  The AOJ should refer the case for a VA examination within the appropriate specialty to address the likely etiology of a currently diagnosed liver condition, to include cirrhosis and hepatitis C.  The evidence of record, to include a copy of this remand, should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

a).  The VA examiner should identify any currently diagnosed liver conditions, to include hepatitis C.  

b).  The VA examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that claimed hepatitis C or other liver conditions began in service or are otherwise related to service or any in-service event, to include IV drug use from 1979 to 1984, to include injected heroin and injected cocaine and/or the removal of an oral cyst in service in June 1979 with the administration of Novocain with a nonsterile needle, reported to have been cleaned with alcohol, which the Board has conceded. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided.  

4.  After securing the necessary release forms, the AOJ should attempt to obtain identified private treatment records from Dr. Hulse and Dr. Boothsby for the treatment of claimed left and right shoulder disabilities.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

5.  After all outstanding treatment records have been obtained, the AOJ should refer the case for a VA orthopedic examination to address the etiology of claimed left and right shoulder disabilities.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

a).  The VA examiner should identify any currently diagnosed left and/or right shoulder disabilities.    

b).  The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified left and/or right shoulder disability is related to service, to include duties requiring repeated lifting of pots and pans, food, and cabinets housing burner units.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided.

6.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


